DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 02/20/2019 and 04/22/2020.  An initialed copy is attached to this Office Action.

Election/Restrictions
Claims 14-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/21/2021.
Claim 27 was inadvertently left off the restriction, but would be included with Invention III (Claims 21-27).

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The abstract contains legal language, using the word “comprises”. Please see MPEP 608.01(b) for further guidance. Examiner suggests using the word “includes” versus the word “comprises”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6, 7 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leica Instruments (DE202010017304U1).

With respect to Claim 1, Leica Instruments disclose a microsection sample stabilizer (Figure 1) for use with a microscope, comprising: a frame (105, Figure 1) comprising a base (110, Figure 1) and at least one leveling portion (150, Figure 1) supported by the base (110, Figure 1), the at least one leveling portion defining a viewing window (135, Figure 1); an interior region within the frame (area within 105, Figure 1; see annotated Figure 1, below), defined by the base 

    PNG
    media_image1.png
    700
    937
    media_image1.png
    Greyscale

With respect to Claim 2, Leica Instruments further disclose wherein the at least one leveling portion (150, Figure 1) comprises: a sample interface surface 
With respect to Claim 6, Leica Instruments further disclose wherein the compliant device comprises a compression spring (spring 120, Figure 1; see ¶[0039]).
With respect to Claim 7, Leica Instruments further disclose wherein the compression spring comprises at least one of a coil spring (coil spring 120, Figure 1), a torsional spring, or a leaf spring.
With respect to Claim 12, Leica Instruments further disclose wherein the at least one leveling portion is rotatably and removably coupled (see ¶[0038]) to the base, and wherein the frame is generally cylindrical in shape (see ¶[0214]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leica Instruments (DE202010017304U1), and in further view of Eggenstein (DE102016115090 A1).
With respect to Claim 3, Leica Instruments teach the microsection sample stabilizer of claim 2, at least one intermediate frame support, and wherein the at least one leveling portion (150, Figure 1) comprises first and second leveling portions (150 on each side, Figure 1).
Leica Instruments fail to teach wherein the at least one intermediate frame support comprises first and second intermediate frame supports.
Eggenstein teaches a sample holder (abstract) wherein the at least one intermediate frame support comprises first and second intermediate frame supports (5, specimen holding clamps, on both sides, Figure 1).
Therefore it would have been obvious to one skilled in the art at the effective date of the invention to combine the teachings of Leica Instruments having the sample stabilizer with the teachings of Eggenstein having the first and second intermediate frame supports for the purpose of giving additional stability to the sample.
With respect to Claim 4, Leica Instruments further teach the first and second leveling portions (150 on each side, Figure 1) comprise the same height relative to a lower surface of the base (150 on each side are the same height, Figure 1).
With respect to Claim 5, Leica Instruments further teach wherein the first and second leveling portions (150 on each side, Figure 1) each comprise a sample interface surface (see where 150 connects with the sample, Figure 1), and wherein each of the first and second sample interface surfaces is substantially parallel to a lower surface of the base (see Figure 1).

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leica Instruments (DE202010017304U1), as applied to claims 6 and 1, above, and in further view of Steenblik et al., (US 2002/0044347A1).
With respect to Claim 8, Leica Instruments teach the microsection sample stabilizer of claim 6 and a compressing spring.
Leica Instruments fails to teach wherein the compression spring comprises an elastic body formed from at least one of rubber, elastomer, polyester foam, or polyurethane foam.
Steenblik et al., teaches a microscope (title and abstract) where the compression spring comprises an elastic body formed from at least one of rubber, elastomer (nylon, ¶[0248]), polyester foam, or polyurethane foam.
Therefore it would have been obvious to one skilled in the art at the effective date of the invention to combine the teachings of Leica Instruments 
With respect to Claim 9, Leica Instruments teach the microsection sample stabilizer of claim 1 and the compliant device..
Leica Instruments fails to teach wherein the compliant device comprises a piezoelectric actuator operable to bias the microsection sample against the at least one leveling portion in response to actuation of the piezoelectric actuator.
Steenblik et al., teaches a microscope (title and abstract) wherein the compliant device comprises a piezoelectric actuator (piezoelectric actuator, ¶[0211]) operable to bias the microsection sample (focusing structure or mechanism to move slide and lens, ¶[0210]) against the at least one leveling portion in response to actuation of the piezoelectric actuator (¶[0210]).
Therefore it would have been obvious to one skilled in the art at the effective date of the invention to combine the teachings of Leica Instruments having the sample stabilizer with the teachings of Steenblik et al., having the piezoelectric actuator for the purpose of focus control, (¶[0210]).

Allowable Subject Matter
Claims 10, 11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to Claim 10, though Leica Instruments (DE202010017304U1) disclose “the microsection sample stabilizer of claim 1,” Leica Instruments (DE202010017304U1) fails to teach or suggest the aforementioned combination further comprising “wherein the compliant device comprises a bladder operable to be filled with a fluid to bias the microsection sample against the at least one leveling portion in response to operation of a fluid control system coupled to the bladder.”
With respect to Claim 11, though Leica Instruments (DE202010017304U1) disclose “the microsection sample stabilizer of claim 1,” Leica Instruments (DE202010017304U1) fails to teach or suggest the aforementioned combination further comprising “one or more position adjustment devices supported by at least one of the first or second leveling portions, wherein the one or more position adjustment devices are operable to adjust a position of the microsection sample when supported by the microsection sample stabilizer.”
With respect to Claim 13, though Leica Instruments (DE202010017304U1) disclose “the microsection sample stabilizer of claim 1,” Leica Instruments (DE202010017304U1) fails to teach or suggest the aforementioned combination further comprising “wherein the at least one leveling portion is pivotally coupled to the base, and movable between open and closed positions, such that the compliant device and the microsection sample are insertable into the interior region when the at least one leveling portion is in the open position.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571) 270-3887. The examiner can normally be reached Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tamara Y. Washington/Patent Examiner, Art Unit 2872                                                                                                                                                                                                        /December 1, 2021/

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872